Title: From George Washington to Major General Philip Schuyler, 29 April 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York April 29th 1776.

I wrote You on the 24th instant & am now to inform You that in Addition to the four Regiments detached from hence under General Thompson, I am Ordered by Congress to send six More. This Detachment will be under the Command of General Sullivan & Consist of Two of the Eastern Regiments & of four of these Provinces. The two first will Embark to Day, the Others will be pushed forward as fast as possible.
I have spoke to the Commissary to send forward a Supply of Provisions, he says that he is taking Measures for that Purpose & that It shall be done. The Powder You wrote for I will Attempt to furnish and as early as in my Power. The Augmentation of the Army in Canada necessarily requiring a large Encrease to what was there before.
The Congress have sent three Boxes with Money, said to Contain 300,000 Dollars, they are thus far in their Way to You & will be transmitted by General Sullivan.
I wish & doubt Not but that You will make Every Preparation at Albany for Expediting the Troops to Canada; The Situation of our Affairs there calls aloud for Dispatch & the Most Vigorous Exertions.
A Mr Ray of this City has informed Colo. Ritzema that a Mr Philip Van Rensselaer, has above three thousand stand of Arms in his Possession at Albany, do make strict Enquiry into the Matter and if any Can be had, send ’em here Immediately, Ritzema’s Regiment & Others now raising, being greatly deficient, I may say almost destitute & Without Any. I am, Dr Sir, with great Esteem, Your most Obedt Servt

Go: Washington

